Citation Nr: 1047671	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-21 209	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1968 to February 1970 and from November 15, 1971, to 
December 30, 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran withdrew his request for a Board 
hearing by correspondence dated in August 2008.  The case was 
remanded for additional development in March 2010.  A review of 
the record reveals the requested development has been 
substantially completed.  The Veteran waived agency of original 
jurisdiction review of evidence submitted in October 2010.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  An acquired psychiatric disorder was not manifest during 
active service, a psychosis was not manifest within one year of 
service, and an acquired psychiatric disorder, to include PTSD, 
is not shown to have developed as a result of an established 
event, injury, or disease during active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran by 
correspondence dated in March 2007 and May 2010.  He was notified 
the VCAA notice requirements applied to all elements of a claim.  
These letters also notified him of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified his duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant to 
this matter have been requested or obtained.  The available 
record includes service treatment and personnel records, a 
military pay voucher dated in February 1970, VA treatment 
reports, private medical opinions, and the Veteran's statements 
in support of his claim.  Although VA correspondence dated in May 
2010 requested that the Veteran provide specific details of 
stressful events related to his PTSD claim, he has not provided 
information sufficient for a records custodian to conduct a 
search for corroborative records.  See 38 C.F.R. § 3.159(c)(2)(i) 
(2010).  In a May 2010 VA Form 21-0781, Statement in Support of 
Claim for Service Connection for Post-Traumatic Stress Disorder 
(PTSD), he stated that during March and April 1969 he was exposed 
to concussion grenades and that he had been fired upon by enemy 
soldiers on a trip to Thailand.  VA treatment records dated in 
December 2009 show the Veteran reported that he was in combat in 
Vietnam for three months and that he was bothered by percussion 
grenades that were set off most nights.  It was also noted that 
the Veteran stated he did not feel threatened for his life by the 
use of percussion grenades.  A February 1970 military pay voucher 
shows he traveled to Houston, Texas, from Okinawa, Japan, but is 
not indicative of combat service nor service in the Republic of 
Vietnam.  The available service records include no evidence 
indicating that the Veteran's duties involved visitation to 
Vietnam or Thailand nor that any records exists that may 
substantiate his claim of having experienced combat.  The Board 
finds that further attempts to obtain additional evidence would 
be futile.  

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  A medical examination or medical opinion is deemed to 
be necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court 
has held the types of evidence that "indicate" that a current 
disability "may be associated" with military service include 
credible evidence of continuity and symptomatology such as pain 
or other symptoms capable of lay observation.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, there is no 
indication that the Veteran has an acquired psychiatric disorder 
that may be associated with an established event, injury, or 
disease during active service.  

Although an April 2009 private medical statement noted the 
Veteran had symptoms of anxiety and depression that were not 
present "prior to his military service in Viet Nam," it cannot 
be established by the available evidence that the Veteran served 
in Vietnam.  The Court has held that the Board is not always 
required to accept the credibility of a medical opinion which is 
based upon an inaccurate factual history.  See Reonal v. Brown, 
5 Vet. App. 458 (1993) (which held a medical opinion provided in 
support of a new and material evidence claim need not be accepted 
as credible if based upon an inaccurate medical history).  
Therefore, an additional VA medical opinion as to this matter is 
not required.  The available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred. . . ."  38 C.F.R. § 3.304(f) 
(effective before and after July 13, 2010).  Section 4.125(a) of 
38 C.F.R. incorporated the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) as the governing criteria for 
diagnosing PTSD.  

For PTSD claims if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2). 

Effective July 13, 2010, VA regulations related to PTSD claims 
were revised to provide that if a stressor claimed by a veteran 
is related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  The 
term "fear of hostile military or terrorist activity" means 
that a veteran experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from 
July 13, 2010). 

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist solely 
of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 Vet. App. 128 
(1997), the Court held that VA had adopted the 4th edition of the 
DSM-IV and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost anyone" 
standard in assessing whether a stressor is sufficient to trigger 
PTSD to a subjective standard requiring exposure to a traumatic 
event and response involving intense fear, helplessness, or 
horror.  The Court further held the sufficiency of a stressor was 
now a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court held 
that a Veteran need not corroborate his actual physical proximity 
to (or firsthand experience with) and personal participation in 
rocket attacks while stationed in Vietnam.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (holding that "corroboration of 
every detail [of a claimed stressor] including the appellant's 
personal participation" is not required; rather an appellant 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure).

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, VA shall accept as 
sufficient proof of service-connection of any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2010).

VA's General Counsel has held in a precedent opinion that "the 
ordinary meaning of the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a veteran 
engaged in combat with the enemy must be resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability, and that the veteran is required to 
meet his evidentiary burden as to service connection such as 
whether there is a current disability or whether there is a nexus 
to service which both require competent medical evidence.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).

Service connection can be granted for certain diseases, including 
psychoses, if manifest to a degree of 10 percent or more within 
one year of separation from active service.  Where a veteran 
served 90 days or more of continuous, active military service 
during a period of war and certain chronic diseases become 
manifest to a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to have 
been incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010). 

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that when a claimed 
disorder is not included as a presumptive disorder, direct 
service connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal 
Circuit held that whether lay evidence is competent and 
sufficient in a particular case is an issue of fact and that lay 
evidence can be competent and sufficient to establish a diagnosis 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

Factual Background and Analysis

Service treatment records are negative for diagnoses or treatment 
for an acquired psychiatric disorder.  Records show the Veteran 
sustained injuries to the left lower extremity on April 10, 1969, 
with treatment in the emergency room on Ryukyu Islands, Okinawa, 
Japan.  His January 1970 separation examination revealed no 
clinical psychiatric abnormalities.  He denied any history of 
depression, excessive worry, or nervous trouble of any sort at 
that time.  Records show the Veteran had service from August 1968 
to February 1970 in Okinawa as a light vehicle driver and a 
marine engineer.  He received no awards or medals indicative of 
combat.

In correspondence dated in February 2007 the Veteran requested 
entitlement to service connection including for an 
anxiety/nervous disorder.  He subsequently provided information 
concerning his PTSD claim and stated that during March and 
April 1969 he was exposed to concussion grenades and that he had 
been fired upon by enemy soldiers on a trip to Thailand.  In a 
statement received by VA in August 2007 the Veteran's former 
spouse recalled that since he returned home from service he had 
paranoia, insecurity, and uncontrollable rage.  She noted that 
they were first married from 1970 to 1971 and were remarried in 
1983.  She stated she felt the Veteran had PTSD.  In an undated 
statement J.G. noted he met the Veteran at work in 1985 and 
described him as being jumpy and becoming increasingly irritable 
and grouchy.  In an October 2010 statement the Veteran reported 
that he had experienced a fear of hostile military activity and 
terrorist activity while serving overseas during the Vietnam era.  

A September 2007 private medical statement noted that the 
Veteran's psychological status showed that he had severe anxiety.  
It was noted that a letter from the Veteran's former spouse 
indicated she felt a good portion of his psychological impairment 
could be related to his Vietnam experience.  An April 2009 
private medical statement noted the Veteran had ongoing paranoia, 
short-tempered reactions to minimal provocation, described 
himself as jumpy, had frequent crying spells and became very 
emotional with very little stimulus, and reported poor sleep 
habits, decreased concentration, and decreased sex drive.  It was 
noted that none of these symptoms were present prior to his 
military service in Vietnam and that he reported that the 
symptoms had persisted since his discharge from service.  The 
physician stated it was his opinion that the Veteran's condition 
was caused by or aggravated by his military service.

VA treatment records include an October 2007 audiology 
examination report which noted the Veteran described having been 
exposed to many concussion grenades while docked at Cameron Bay 
in Vietnam.  A December 2009 report included diagnoses of PTSD 
and depression, not otherwise specified.  It was noted that the 
Veteran reported he was in combat in Vietnam for three months, 
but that he was not in direct hand to hand combat and he never 
saw anyone killed or wounded.  He stated that he worked in the 
engine room and that Navy Seals would set off percussion grenades 
two to three times most nights.  He reported that he did not feel 
threatened for his life during these events, but that they made 
him skittish.  He reported that he had symptoms of PTSD since his 
time in Vietnam.  Subsequent VA treatment records include 
diagnoses of PTSD without opinion as to etiology.

Based upon the evidence of record, the Board finds an acquired 
psychiatric disorder, to include PTSD, was not manifest during 
active service and is not shown to have developed as a result of 
an established event, injury, or disease during active service.  
Service treatment records show a January 1970 separation 
examination revealed no clinical psychiatric abnormalities.  The 
Veteran does not contend that he was treated for a psychiatric 
disorder in service nor that a psychosis was manifest within one 
year of service.  The available service records demonstrate 
neither combat nor service in Vietnam.  The Board finds that 
based upon the evidence of record the Veteran had no service in 
the Republic of Vietnam and that he is not a combat veteran for 
VA compensation purposes.  

The Board acknowledges that the Veteran and his former spouse are 
competent to give evidence about what they experienced; for 
example, they are competent to discuss his behavior and manifest 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
They are not, however, competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any current 
disorder because they are not shown to have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence).  

Although the Veteran and his former spouse provided statements 
asserting that he had psychiatric symptoms that had continued 
since active service, these statements are found to be not 
credible because they were provided many years after the fact and 
because they are inconsistent with the report of medical history 
the Veteran provided in January 1970.  Their statements implying 
that the Veteran had service in Vietnam are also found to be not 
credible because they are inconsistent with his service records.  
The Board further finds that private medical opinions dated in 
September 2007 and April 2009 and a VA treatment report dated in 
December 2009 which provided diagnoses of psychiatric disorders 
related to service in Vietnam are not credible because they are 
shown to have been provided based upon on the inaccurate factual 
basis that the Veteran served in Vietnam.  See Reonal, 5 Vet. 
App. 458.  

There is no credible evidence demonstrating that the Veteran 
served in Vietnam or that he experienced combat during active 
service and no evidence dated prior to the Veteran's claim in 
February 2007 demonstrating symptoms or treatment for a 
psychiatric disorder.  The Federal Circuit has held that the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability may be accepted 
as  evidence against a claim of service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the absence 
of credible evidence of a verified stressor or credible evidence 
of a present psychiatric disorder related to service, the Board 
finds that entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the 
Veteran's claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


